Citation Nr: 0027227	
Decision Date: 10/13/00    Archive Date: 10/19/00	

DOCKET NO.  99-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1950 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
VARO in Louisville which determined that new and material 
evidence adequate to reopen the claim of entitlement to 
service connection for generalized arthritis had not been 
submitted.

A review of the evidence of record discloses that in a May 
1999 communication the veteran was informed that the only 
issue currently on appeal was whether there was new and 
material evidence sufficient to reopen his claim for service 
connection for generalized arthritis.  He was told that 
should he intend to make any other specific claim or claims, 
he needed to clearly identify what particular condition or 
conditions he was claiming, and he was to submit or identify 
any evidence that he believed pertained to such claim or 
claims.  It was emphasized that the only pending issue was 
the appeal regarding new and material evidence pertaining to 
or service connected for multiple joint arthritis.  No 
subsequent statement from the veteran or his representative 
is of record.  Accordingly, the issue for consideration by 
the Board at this time is limited to that stated on the title 
page.


FINDINGS OF FACT

1.  In a December 1982 decision, the Board denied service 
connection for arthritis of multiple joints on the basis that 
arthritis was not demonstrated until several years after 
service and was not reasonably related to acute joint 
complaints reported in service.

2.  Evidence added to the record since the December 1982 
Board decision does not bear directly and substantially upon 
the subject matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In a June 1990 RO decision, the RO denied service 
connection for a back disability defined as arthritis of the 
thoracic spine based on the fact that no new factual basis 
had been presented.  That same decision denied service 
connection for disability of the right and left knee because 
no current disability was demonstrated.  There was no timely 
appeal of that decision, and the decision became final.

4.   Evidence added to the record since the June 1990 RO 
decision does not bear directly and substantially upon the 
issues of arthritis of the thoracic spine or the right and 
left knees, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the December 1982 Board 
decision which denied service connection for arthritis of 
multiple joints is not new and material; that determination 
is final, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999).

2.  Pertaining to the thoracic spine and the right and left 
knees, the evidence received since the December 1990 RO 
decision which denied service connection for arthritis of 
multiple joints is not new and material; that determination 
is final, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the veteran's claim for service connection 
for arthritis of multiple joints by decision dated in 
December 1982.  To the extent that the Board decision impacts 
on this action, that decision is final.  38 U.S.C.A. § 7104.

The RO denied the veteran's claim for service connection for 
arthritis of the thoracic spine and for disability of the 
right and left knees by rating action dated in June 1990.  To 
the extent that the RO decision impacts on this action, that 
decision is final.  38 U.S.C.A. § 7104.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  The Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  (Overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in context of all the evidence, the outcome 
of the claim would change.)

First, the Board must determine whether the evidence is new 
and material evidence.  Elkins, 12 Vet. App. at 218-19.  
According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes that the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see Duran v. Brown, 7 Vet. App. 
216, 220 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded.  Id. at 218.

Finally, if a claim is well grounded, the Board must proceed 
to evaluate the merits of the claim after ensuring the VA's 
duty to assist has been fulfilled.  Id. at 219.

The United States Court of Appeals for Veterans Claims 
(Court) has found that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last final disallowance.  See Evans v. Brown, 9 
Vet. App. at 284; see also Hickson v. West, 12 Vet. App. 247 
(1999) (VA must review evidence since the last final 
disallowance).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  Section 
3.307 provides that presumptive service connection is in 
order for multiple joint arthritis if it is manifested to a 
degree of 10 percent or more within one year following 
service discharge.  38 C.F.R. § 3.307 (1999).

A review of the evidence of record discloses the veteran was 
seen for complaints regarding various joints on more than one 
occasion during service.  However, at the time of separation 
examination in September 1952, he expressed no complaints 
regarding the joints and clinical evaluation failed to 
identify any abnormality involving any joint.

Post service medical evidence includes a medical report 
pertaining to hospitalization by the veteran at a VA medical 
facility in October 1957.  Findings referable to arthritis 
were not reported.

Of record are reports of VA outpatient visits dated from 
January to September 1981.  Notation was made at the time of 
one such visit in June 1981 that X-ray studies of the ankles, 
the cervical spine, and the thoracic spine were done between 
1976 and 1978 and degenerative spurring of the thoracic spine 
was present.  

Also of record before the Board at the time of its 1982 
decision was a medical certificate from a private physician 
dated in December 1981.  A diagnosis of cervical arthritis 
was made at that time.

In its December 1982 decision, the Board found that arthritis 
was not demonstrated until several years following service 
discharge and was not reasonably related to acute joint 
complaints reported in service.

Thereafter, the evidence of record includes the report of 
examination accorded the veteran by VA in January 1986.  The 
veteran's chief complaint was aching in the left shoulder.  A 
May 1985 X- ray study of the right knee was negative for 
arthritis, as were January 1986 X-ray studies of the left 
shoulder and left knee.  No bursitis was demonstrated and it 
was indicated no joint pathology was demonstrated.

A June 1990 rating action found no new factual basis for 
granting service connection for arthritis of the thoracic 
spine, and denied service connection for disability of the 
right and left knee, based on a lack of finding demonstrating 
present disability.

The current reopened claim was received in August 1998.  
Records which were received in conjunction with the claim 
include the report of a VA examination for housebound status 
or permanent need for regular aid and attendance in September 
1998.  Diagnoses included degenerative joint disease of the 
right knee and arthritis.  The examiner did not express an 
opinion as to the etiology of the disease process.  The 
records show the presence of arthritis many years after 
service discharge.  

While the evidence received since 1982 for all joints other 
than the thoracic spine and the right and left knee is new, 
it is not material.  Likewise, regarding the thoracic spine 
and right and left knee, the evidence received since the June 
1990 RO decision is new.  However, none of the evidence is 
not material in the new evidence fails to demonstrate that 
the veteran has multiple joint arthritis linked to service.  
Accordingly, the new medical evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.

As for statements by the veteran with regard to the etiology 
of his arthritis, neither he nor his representative is shown 
to possess the necessary medical expertise or training to 
competently render an opinion on medical causation, that is, 
to link any currently diagnosed arthritis to his military 
service, and therefore their allegations purporting to do so 
are also not material.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board concludes that new and material evidence 
has not been submitted to reopen a claim of service 
connection for multiple joint arthritis.  Accordingly, the 
claim is not reopened.  38 U.S.C.A. § 5108; Elkins at 219.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for multiple 
joint arthritis, the claim is denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


	




 

